DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Jay Anderson (38,371) on 05/05/2022.
The application has been amended as follows: 

Claim 1: (Original) A method comprising: 
performing, by a processing system including a processor, a training procedure for a deep learning model, the training procedure comprising: 
encoding a first content item, thereby generating first encoded content,
generating a first blended image by combining a first background image and the first encoded content, 
calculating a first calculated loss determined by a first matrix representing the first background image and a second matrix representing the first blended image,
decoding the first blended image, thereby generating first decoded content corresponding to the first content item,
calculating a second calculated loss determined by a third matrix representing the first content item and a fourth matrix representing the first decoded content, and a loss function determined in accordance with the first calculated loss and the second calculated loss, and
determining values of parameters for the deep learning model to minimize the loss function, thereby obtaining a trained deep learning model; and 
performing, by the processing system, an information concealing procedure using the trained deep learning model, the information concealing procedure comprising: 
encoding a second content item, thereby generating second encoded content, and 
generating a second blended image by combining a second background image and the second encoded content, 
wherein the information concealing procedure is substantially independent of the second background image.

Claim 2: (Original) The method of claim 1, wherein the decoding the first blended image comprises extracting the first encoded content from the first blended image and decoding the first encoded content, wherein the decoding is performed using a portion of the deep learning model. 


Claim 3: (Original) The method of claim 2, wherein the portion of the deep learning model comprises a convolutional decoder that is publicly accessible. 

Claim 4: (Original) The method of claim 1, wherein the loss function is calculated as a convex combination of the first calculated loss and the second calculated loss. 

Claim 5: (Original) The method of claim 1, wherein the generating the first blended image comprises performing an element-wise combination of the first matrix and an encoded content matrix representing the first encoded content. 

Claim 6: (Original) The method of claim 1, wherein the first calculated loss corresponds to a distortion of the first background image due to generating the first blended image, and wherein the second calculated loss corresponds to a reconstruction error determined by comparing the first content item with the first decoded content. 

Claim 7: (Original) The method of claim 1, wherein in the training procedure the first background image is randomly selected. 

Claim 8: (Original) The method of claim 1, wherein the second content item and the second background image are user-selected, wherein the generating the second blended image results in a secure image concealing the second content item, and wherein the information concealing procedure further comprises facilitating sharing the secure image with a recipient. 

Claim 9: (Original) The method of claim 8, wherein the sharing is performed via a social network. 

Claim 10: (Original) The method of claim 1, wherein the first content item and the second content item comprise a same content. 

Claim 11: (Original) A device, comprising: 
a processing system including a processor; and 
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising:
performing a training procedure for a deep learning model, the training procedure comprising: 
encoding a first content item, thereby generating first encoded content, 
generating a first blended image by combining a first background image and the first encoded content, wherein the first background image is randomly selected, 
calculating a first calculated loss determined by a first matrix representing the first background image and a second matrix representing the first blended image,
decoding the first blended image, thereby generating decoded content corresponding to the first content item, 
calculating a second calculated loss determined by a third matrix representing the first content item and a fourth matrix representing the decoded content, and a loss function determined in accordance with the first calculated loss and the second calculated loss, and 
determining values of parameters for the deep learning model to minimize the loss function, thereby obtaining a trained deep learning model; and 
performing an information concealing procedure using the trained deep learning model, the information concealing procedure comprising: 
encoding a second content item, thereby generating second encoded content, and 
generating a second blended image by combining a second background image and the second encoded content, 
wherein the information concealing procedure is substantially independent of the second background image.

Claim 12: (Original) The device of claim 11, wherein the decoding the first blended image comprises extracting the first encoded content from the first blended image and decoding the first encoded content, wherein the decoding is performed using a portion of the deep learning model. 

Claim 13: (Original) The device of claim 11, wherein the loss function is calculated as a convex combination of the first calculated loss and the second calculated loss. 
Claim 14: (Original) The device of claim 11, wherein the generating the first blended image comprises performing an element-wise combination of the first matrix and an encoded content matrix representing the first encoded content. 

Claim 15: (Original) The device of claim 11, wherein the first calculated loss corresponds to a distortion of the first background image due to generating the first blended image, and wherein the second calculated loss corresponds to a reconstruction error determined by comparing the first content item with the decoded content.

Claim 16: (Currently Amended) A non-transitory machine-readable medium comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising:
performing a training procedure for a deep learning model, the training procedure comprising: 
encoding a first content item, thereby generating first encoded content, 
generating a first blended image by combining a first background image and the first encoded content, 
calculating a first calculated loss determined by a first matrix representing the first background image and a second matrix representing the first blended image,
decoding the first blended image, thereby generating decoded content corresponding to the first content item, 
calculating a second calculated loss determined by a third matrix representing the first content item and a fourth matrix representing the decoded content, and a loss function determined in accordance with the first calculated loss and the second calculated loss, and 
determining values of parameters for the deep learning model to minimize the loss function, thereby obtaining a trained deep learning model; and 
performing an information concealing procedure using the trained deep learning model, the information concealing procedure comprising: 
encoding a second content item, thereby generating second encoded content, and 
generating a second blended image by combining a user-selected second background image and the second encoded content, 
wherein the information concealing procedure is substantially independent of the second background image.

Claim 17: (Currently Amended) The non-transitory machine-readable medium of claim 16, wherein the decoding the first blended image comprises extracting the first encoded content from the first blended image and decoding the first encoded content, wherein the decoding is performed using a portion of the deep learning model. 

Claim 18: (Currently Amended) The non-transitory machine-readable medium of claim 16, wherein the loss function is calculated as convex combination of the first calculated loss and the second calculated loss. 

Claim 19: (Currently Amended) The non-transitory machine-readable medium of claim 16, wherein the generating the first blended image comprises performing an element-wise combination of the first matrix and an encoded content matrix representing the first encoded content. 

Claim 20: (Currently Amended) The non-transitory machine-readable medium of claim 16, wherein the first calculated loss corresponds to a distortion of the first background image due to generating the first blended image, and wherein the second calculated loss corresponds to a reconstruction error determined by comparing the first content item with the decoded content.

Allowable Subject Matter
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
The closest prior art of record, namely, Sharma et al. (US Publication Number 10,664,722 B1) teaches detailed technologies concern training and use of neural networks for fine-grained classification of large numbers of items, e.g., as may be encountered in a supermarket. Mitigating false positive errors is an exemplary area of emphasis. Novel network topologies are also detailed some employing recognition technologies in addition to neural networks. A great number of other features and arrangements are also detailed.
However, the closest prior art of record does not disclose “calculating a second calculated loss determined by a third matrix representing the first content item and a fourth matrix representing the first decoded content, and a loss function determined in accordance with the first calculated loss and the second calculated loss, and determining values of parameters for the deep learning model to minimize the loss function, thereby obtaining a trained deep learning model; and performing, by the processing system, an information concealing procedure using the trained deep learning model, the information concealing procedure comprising: encoding a second content item, thereby generating second encoded content, and generating a second blended image by combining a second background image and the second encoded content, wherein the information concealing procedure is substantially independent of the second background image” (in combination with the other claimed limitations and/or features), as claimed in independent claims 1, 11 and 16.
Dependent claims 2-10 are allowable as they depend from an allowable base independent claim 1.
Dependent claims 12-15 are allowable as they depend from an allowable base independent claim 11.
Dependent claims 17-20 are allowable as they depend from an allowable base independent claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674